Citation Nr: 1129502	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO. 08-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The RO granted service connection for PTSD and assigned an initial rating of 10 percent for this disability effective from August 31, 2005. The Veteran appeals for a higher initial rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently rated as 10 percent disabled due to PTSD. Since the effective date of assignment of his initial rating he has indicated a worsening of symptoms and has been treated at a Vet Center and at VA. He has generally been assigned Global Assessment of Functioning (GAF) scores in the range of 40 to 48. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). See DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4th ed.) (DSM-IV).

As the Veteran's symptoms have worsened and may be more severe than currently rated, the Veteran must be provided a new VA examination to ascertain his current level of service-connected psychiatric disability. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); VAOPGCPREC 11-95 (VA examination required where there is a worsening of symptoms).
   
The RO has received a CD-ROM computer disk from the Social Security Administration (SSA) of his SSA disability records. The Veteran contends and has obtained verification from an SSA District Manager than his psychiatric disability was considered in determining that he was fully disabled under laws and regulations applicable to SSA. See letter to Veteran from SSA District manager dated May 5, 2011. The RO/AMC must print the SSA records and associate them with the claims file to facilitate review by the VA examiner and VA adjudicators.

Additionally, the RO/AMC must seek to obtain all relevant private, VA and Vet Center  records of treatment and examination that have not been previously associated with the claims file. See 38 C.F.R. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA, Vet Center and private health care providers who have treated him for psychiatric disability since July 2005 but that may not have been previously received by the RO. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any identified relevant records that are not currently associated with the claims file from each health care provider the Veteran identifies. 

(b) The records sought must include updated records of treatment from VA and from the Vet Center in Williamsport, Pennsylvania.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC must print the Veteran's SSA disability records from the SSA CD-ROM in the claims file and associate the printed records with the claims file.

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all identified and available relevant records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine the current severity of the Veteran's service-connected psychiatric disability.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must provide detailed results of mental status examination of the Veteran.

(d) The examiner must assign a global assessment of functioning (GAF) score, with a full rationale for the score assigned.

(e) The examiner must discuss the impact of the Veteran's psychiatric disability on his social and occupational functioning.

(f) The examiner must discuss the impact of the Veteran's psychiatric disability on his ordinary activities of daily life.

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles. 

4. Readjudicate the issue on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


